                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 1 of 9 Page ID #:1


                                                                                                         1 TUCKER ELLIS LLP
                                                                                                           Brian K. Brookey - SBN 149522
                                                                                                         2 brian.brookey@tuckerellis.com
                                                                                                           Steven E. Lauridsen - SBN 246364
                                                                                                         3 steven.lauridsen@tuckerellis.com
                                                                                                           515 South Flower Street
                                                                                                         4 Forty-Second Floor
                                                                                                           Los Angeles, CA 90071
                                                                                                         5 Telephone:      213.430.3400
                                                                                                           Facsimile:      213.430.3409
                                                                                                         6
                                                                                                         7 Attorneys for Plaintiff, BACKGRID USA, INC.
                                                                                                         8
                                                                                                         9                             UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        11 BACKGRID USA, INC., a California                 )   Case No.
                                                                                                           corporation,                                     )
                                                                                                        12                                                  )   COMPLAINT FOR COPYRIGHT
                                                                                                                           Plaintiff,                       )   INFRINGEMENT
                                                                                                        13                                                  )
TUCKER ELLIS LLP




                                                                                                                 v.                                         )
                                                                                                        14                                                  )   DEMAND FOR JURY TRIAL
                                                                                                           DREAM PROJECTS LLC, dba RTA                      )
                                                                                                        15 BRAND, a California limited liability            )
                                                                                                           company,                                         )
                                                                                                        16                                                  )
                                                                                                                           Defendant.                       )
                                                                                                        17                                                  )
                                                                                                                                                            )
                                                                                                        18                                                  )
                                                                                                        19           Plaintiff, BackGrid USA, Inc. (“BackGrid”) complains against Defendant Dream
                                                                                                        20 Projects LLC dba RtA Brand (“RtA”) as follows:
                                                                                                        21                                  JURISDICTION AND VENUE
                                                                                                        22          1.       This is a civil action for copyright infringement under the Copyright Act, 17
                                                                                                        23 U.S.C. §§ 101 et seq. This Court has subject matter jurisdiction under 28 U.S. C. § 1331,
                                                                                                        24 28 U.S.C. § 1332, 17 U.S.C. § 501(a), and 28 U.S.C. § 1338(a) and (b).
                                                                                                        25          2.       Venue is proper in this district under 28 U.S.C. §§ 1391(b) and (c) and 28
                                                                                                        26 U.S.C. § 1400(a) in that the claim arises in this judicial district, RtA may be found and
                                                                                                        27 transacts business in this judicial district, and the injury BackGrid suffered took place in
                                                                                                        28 this judicial district. RtA is subject to the general and specific personal jurisdiction of this

                                                                                                                                                       COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 2 of 9 Page ID #:2


                                                                                                         1 Court because of its contacts with the State of California.
                                                                                                         2                                             PARTIES
                                                                                                         3          3.       BackGrid is a California corporation existing under the laws of California,
                                                                                                         4 with its principal place of business located in Redondo Beach, California.
                                                                                                         5          4.       BackGrid alleges on information and belief that Defendant RtA is a
                                                                                                         6 California limited liability company with its principal place of business at 320 West 31st
                                                                                                         7 Street, Los Angeles, California 90007.
                                                                                                         8                              FACTS COMMON TO ALL COUNTS
                                                                                                         9          5.       BackGrid owns and operates one of Hollywood’s largest celebrity-
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 photograph agencies and has earned a reputation of regularly breaking scoops on sought
                                                                                                        11 after celebrity news. It owns the intellectual property rights, including the copyrights, to
                                                                                                        12 celebrity photographs that have been licensed to numerous top-tier outlets, such as TMZ,
TUCKER ELLIS LLP




                                                                                                        13 Entertainment Tonight, New York Post, People Magazine, Huffington Post, the Daily
                                                                                                        14 Mail, as well as many television stations, newspapers and other prominent media outlets
                                                                                                        15 throughout the world. Each license has been granted for valuable consideration, up to
                                                                                                        16 hundreds of thousands of dollars.
                                                                                                        17          6.       Among many other in-demand photographs, BackGrid owns photographs of
                                                                                                        18 well-known celebrities such as Sofia Richie, Scott Disick, Selena Gomez, Hailey
                                                                                                        19 Baldwin, Future, Olivia Culpo, Machine Gun Kelly, and Chantel Jeffries.
                                                                                                        20          7.       RtA is an apparel retailer with “brick and mortar” stores in West Hollywood
                                                                                                        21 and Las Vegas. RtA also sells and advertises through its website, rtabrand.com.
                                                                                                        22          8.       RtA uses social media platforms including Instagram, Facebook, and Twitter
                                                                                                        23 to promote its brands. In doing so, RtA frequently posts photographs of celebrities
                                                                                                        24 wearing its products – regardless of whether it has the legal right to do so.
                                                                                                        25          9.       RtA has a pattern and practice of infringing BackGrid’s copyrights. After
                                                                                                        26 learning that RtA had infringed three of its copyrights, BackGrid notified RtA of the
                                                                                                        27 infringement. RtA agreed to compensate BackGrid for its infringements. The parties
                                                                                                        28 exchanged settlement drafts, but RtA then suddenly stopped communicating with

                                                                                                                                                            2
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 3 of 9 Page ID #:3


                                                                                                         1 BackGrid. To the contrary, instead of finalizing a resolution of the parties’ dispute, RtA
                                                                                                         2 posted yet another infringing photograph. When BackGrid contacted RtA regarding this
                                                                                                         3 fourth infringement, RtA continued to ignore BackGrid, and then posted two more
                                                                                                         4 infringing images. These instances of willful copyright infringement are described more
                                                                                                         5 fully below.
                                                                                                         6                                   FIRST CLAIM FOR RELIEF
                                                                                                         7                (For Infringement of Copyright Registration No. VA0002097279)
                                                                                                         8         10.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                         9 paragraphs 1 through 9 of this Complaint as though set forth fully here.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         11.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                        11 No. VA0002097279, for a group of photographs titled “Exclusive – Scott Disick and
                                                                                                        12 Sofia Richie enjoy a dinner date at Sugarfish.” A copy of the registration is attached as
TUCKER ELLIS LLP




                                                                                                        13 Exhibit A.
                                                                                                        14         12.       The photographs covered by Exhibit A are original and copyrightable under
                                                                                                        15 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                                        16 within 90 days of their first publication with the United States Copyright Office.
                                                                                                        17         13.       A reproduction of the deposit copy submitted in connection with the
                                                                                                        18 application for Copyright Registration No. VA0002097279 is attached as Exhibit B.
                                                                                                        19         14.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                        20 infringed BackGrid’s copyright by posting a photograph covered by Exhibit A on RtA’s
                                                                                                        21 Instagram account. A copy of the infringing post is attached as Exhibit C.
                                                                                                        22         15.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                        23 permission, license, or consent.
                                                                                                        24         16.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                        25 proof, and at a minimum BackGrid is entitled to statutory damages of up to $150,000 in
                                                                                                        26 addition to attorneys’ fees.
                                                                                                        27
                                                                                                        28

                                                                                                                                                             3
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 4 of 9 Page ID #:4


                                                                                                         1                                 SECOND CLAIM FOR RELIEF
                                                                                                         2                (For Infringement of Copyright Registration No. VA0002103846)
                                                                                                         3         17.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                         4 paragraphs 1 through 16 of this Complaint as though set forth fully here.
                                                                                                         5         18.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                         6 No. VA0002103846, for a group of photographs titled “Selena Gomez heads to a studio
                                                                                                         7 session in Westwood.” A copy of the registration is attached as Exhibit D.
                                                                                                         8         19.       The photographs covered by Exhibit D are original and copyrightable under
                                                                                                         9 the laws of the United States. BackGrid filed for copyright registration of the photographs
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10 within 90 days of their first publication with the United States Copyright Office.
                                                                                                        11         20.       A reproduction of the deposit copy submitted in connection with the
                                                                                                        12 application for Copyright Registration No. VA0002103846 is attached as Exhibit E.
TUCKER ELLIS LLP




                                                                                                        13         21.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                        14 infringed BackGrid’s copyright by posting a photograph covered by Exhibit D on RtA’s
                                                                                                        15 Instagram account. A copy of the infringing post is attached as Exhibit F.
                                                                                                        16         22.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                        17 permission, license, or consent.
                                                                                                        18         23.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                        19 proof, and at a minimum BackGrid is entitled to statutory damages of up to $150,000 in
                                                                                                        20 addition to attorneys’ fees.
                                                                                                        21                                  THIRD CLAIM FOR RELIEF
                                                                                                        22                (For Infringement of Copyright Registration No. VA0002114931)
                                                                                                        23         24.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                        24 paragraphs 1 through 23 of this Complaint as though set forth fully here.
                                                                                                        25         25.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                        26 No. VA0002114931, for a group of photographs titled “Hailey Baldwin in super skinny
                                                                                                        27 black vinyl!” A copy of the registration is attached as Exhibit G.
                                                                                                        28         26.       The photographs covered by Exhibit G are original and copyrightable under

                                                                                                                                                             4
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 5 of 9 Page ID #:5


                                                                                                         1 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                                         2 within 90 days of their first publication with the United States Copyright Office.
                                                                                                         3         27.       A reproduction of the deposit copy submitted in connection with the
                                                                                                         4 application for Copyright Registration No. VA0002114931 is attached as Exhibit H.
                                                                                                         5         28.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                         6 infringed BackGrid’s copyright by posting a photograph covered by Exhibit G on RtA’s
                                                                                                         7 Instagram account. A copy of the infringing post is attached as Exhibit I.
                                                                                                         8         29.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                         9 permission, license, or consent.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         30.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                        11 proof, and at a minimum BackGrid is entitled to statutory damages of up to $150,000 in
                                                                                                        12 addition to attorneys’ fees.
TUCKER ELLIS LLP




                                                                                                        13                                 FOURTH CLAIM FOR RELIEF
                                                                                                        14                (For Infringement of Copyright Registration No. VA0002127602)
                                                                                                        15         31.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                        16 paragraphs 1 through 30 of this Complaint as though set forth fully here.
                                                                                                        17         32.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                        18 No. VA0002127602, for a group of photographs titled “Exclusive – Future shops at
                                                                                                        19 Barneys New York with his entourage.” A copy of the registration is attached as Exhibit
                                                                                                        20 J.
                                                                                                        21         33.       The photographs covered by Exhibit J are original and copyrightable under
                                                                                                        22 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                                        23 within 90 days of their first publication with the United States Copyright Office.
                                                                                                        24         34.       A reproduction of the deposit copy submitted in connection with the
                                                                                                        25 application for Copyright Registration No. VA0002127602 is attached as Exhibit K.
                                                                                                        26         35.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                        27 infringed BackGrid’s copyright by posting a photograph covered by Exhibit J on RtA’s
                                                                                                        28 Instagram account. A copy of the infringing post is attached as Exhibit L.

                                                                                                                                                             5
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 6 of 9 Page ID #:6


                                                                                                         1         36.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                         2 permission, license, or consent.
                                                                                                         3         37.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                         4 proof, and at a minimum BackGrid is entitled to statutory damages of up to $150,000 in
                                                                                                         5 addition to attorneys’ fees.
                                                                                                         6                                   FIFTH CLAIM FOR RELIEF
                                                                                                         7                (For Infringement of Copyright Registration No. VA0002177996)
                                                                                                         8         38.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                         9 paragraphs 1 through 37 of this Complaint as though set forth fully here.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         39.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                        11 No. VA0002177996, for a group of photographs titled “Exclusive – Olivia Culpo shows
                                                                                                        12 off her rock hard abs during a night out at Catch LA.” A copy of the registration is
TUCKER ELLIS LLP




                                                                                                        13 attached as Exhibit M.
                                                                                                        14         40.       The photographs covered by Exhibit M are original and copyrightable under
                                                                                                        15 the laws of the United States. BackGrid filed for copyright registration of the photographs
                                                                                                        16 within 90 days of their first publication with the United States Copyright Office.
                                                                                                        17         41.       A reproduction of the deposit copy submitted in connection with the
                                                                                                        18 application for Copyright Registration No. VA0002177996 is attached as Exhibit N.
                                                                                                        19         42.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                        20 infringed BackGrid’s copyright by posting photographs covered by Exhibit M on RtA’s
                                                                                                        21 Instagram account, including in one instance as an Instagram story “highlight” that
                                                                                                        22 remains active as of the date this complaint is filed (unlike an Instagram photo that
                                                                                                        23 expires after 24 hours). Copies of the infringing posts are attached collectively as Exhibit
                                                                                                        24 O.
                                                                                                        25         43.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                        26 permission, license, or consent.
                                                                                                        27         44.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                        28 proof, and at a minimum BackGrid is entitled to statutory damages of up to $150,000 in

                                                                                                                                                             6
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 7 of 9 Page ID #:7


                                                                                                         1 addition to attorneys’ fees.
                                                                                                         2                                   SIXTH CLAIM FOR RELIEF
                                                                                                         3                (For Infringement of Copyright Registration No. VA0002185926)
                                                                                                         4         45.       BackGrid repeats, realleges, and incorporates by reference the allegations of
                                                                                                         5 paragraphs 1 through 44 of this Complaint as though set forth fully here.
                                                                                                         6         46.       BackGrid owns all right, title, and interest in and to Copyright Registration
                                                                                                         7 No. VA0002185926, for a group of photographs titled “MGK and Chantel Jeffries
                                                                                                         8 continue to fuel dating rumors as they leave lunch together in Los Angeles.” A copy of
                                                                                                         9 the registration is attached as Exhibit P.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         47.       The photographs covered by Exhibit P are original and copyrightable under
                                                                                                        11 the laws of the United States.
                                                                                                        12         48.       A reproduction of the deposit copy submitted in connection with the
TUCKER ELLIS LLP




                                                                                                        13 application for Copyright Registration No. VA0002185926 is attached as Exhibit Q.
                                                                                                        14         49.       RtA directly, vicariously, contributorily and/or by inducement willfully
                                                                                                        15 infringed BackGrid’s copyright by posting a photograph covered by Exhibit P on RtA’s
                                                                                                        16 Instagram account as an Instagram story “highlight” that remains active as of the date this
                                                                                                        17 complaint is filed that ry.” A copy of the infringing post is attached as Exhibit R.
                                                                                                        18         50.       RtA used the copyrighted work willfully, and without BackGrid’s
                                                                                                        19 permission, license, or consent.
                                                                                                        20         51.       RtA’s willful infringement damaged BackGrid in an amount according to
                                                                                                        21 proof.
                                                                                                        22
                                                                                                        23                                      PRAYER FOR RELIEF
                                                                                                        24           Therefore, BackGrid requests judgment against RtA as follows:
                                                                                                        25          1.       That RtA, and its officers, agents, servants, employees, and representatives,
                                                                                                        26 and all persons in active concert or participation with them, be permanently enjoined
                                                                                                        27 from copying, reproducing, displaying, promoting, advertising, distributing, or selling, or
                                                                                                        28 any other form of dealing or transaction in, any and all of the copyrighted photographs

                                                                                                                                                             7
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 8 of 9 Page ID #:8


                                                                                                         1 that are the subject of this action;
                                                                                                         2          2.       That RtA be ordered to account for all profits, income, receipts or other
                                                                                                         3 benefits it derived from the unlawful reproduction, copying, display, promotion,
                                                                                                         4 distribution, or sale of products and services, or other media, that improperly or
                                                                                                         5 unlawfully infringe the asserted copyrights pursuant to 17 U.S.C. §§ 504 (a)(1) & (b);
                                                                                                         6          3.       For actual damages and disgorgement of all profits RtA derived from its
                                                                                                         7 copyright infringement, under 17 U.S.C. § 504 (a)(1) & (b);
                                                                                                         8          4.       For statutory damages for copyright infringement, including willful
                                                                                                         9 infringement, in accordance with 17 U.S.C. §§ 504(a)(2) & (c),;
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10          5.       For reasonable attorneys’ fees pursuant to 17 U.S.C. § 505;
                                                                                                        11          6.       For costs and interest pursuant to 17 U.S.C. §§ 504 (a)(1) & (b) and 17
                                                                                                        12 U.S.C. § 505; and
TUCKER ELLIS LLP




                                                                                                        13          7.       For such other and further relief that the Court deems just and proper.
                                                                                                        14
                                                                                                        15 DATED: April 8, 2020                              Tucker Ellis LLP
                                                                                                        16
                                                                                                        17                                                   By:    /s/ Brian K. Brookey
                                                                                                        18                                                          Brian K. Brookey
                                                                                                                                                                    brian.brookey@tuckerellis.com
                                                                                                        19                                                          Attorneys for Plaintiff, BACKGRID
                                                                                                                                                                    USA, INC.
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                             8
                                                                                                                                                        COMPLAINT
                                                                                                             015281\000005\1468201
                                                                                                             Case 2:20-cv-03270-DSF-MRW Document 1 Filed 04/08/20 Page 9 of 9 Page ID #:9


                                                                                                         1                                 DEMAND FOR JURY TRIAL
                                                                                                         2           Plaintiff BackGrid USA, Inc. demands trial by jury of all issues so triable.
                                                                                                         3
                                                                                                         4 DATED: April 8, 2020                            Tucker Ellis LLP
                                                                                                         5
                                                                                                         6
                                                                                                                                                           By:     /s/ Brian K. Brookey
                                                                                                         7                                                         Brian K. Brookey
                                                                                                                                                                   brian.brookey@tuckerellis.com
                                                                                                         8                                                         Attorneys for Plaintiff, BACKGRID
                                                                                                                                                                   USA, INC.
                                                                                                         9
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10
                                                                                                        11
                                                                                                        12
TUCKER ELLIS LLP




                                                                                                        13
                                                                                                        14
                                                                                                        15
                                                                                                        16
                                                                                                        17
                                                                                                        18
                                                                                                        19
                                                                                                        20
                                                                                                        21
                                                                                                        22
                                                                                                        23
                                                                                                        24
                                                                                                        25
                                                                                                        26
                                                                                                        27
                                                                                                        28

                                                                                                                                                           9
                                                                                                                                                       COMPLAINT
                                                                                                             015281\000005\1468201
